DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The objections and rejections from the Office Action of 4/27/2022 are hereby withdrawn.  New grounds for rejection are presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20110119042 A1)[hereinafter” Johnson”], Sloss et al. (US 20160110736 A1)[hereinafter “Sloss”], and Razum et al. (US 20120259474 A1)[hereinafter “Razum”].
Regarding Claim 1, Johnson discloses an automated method for managing weather related energy usage comprising: in each of a plurality of physical structures, each of the physical structures being defined by an address [Abstract – “Embodiments of the invention relate to apparatuses and methods for gathering and analyzing facility weather data, such as temperature and humidity data, and energy-usage data, such as electricity-usage data, from a plurality of remote facilities and using the analysis to assess energy-using systems and/or methods across an organization made up of the plurality of remote facilities.”The address is inherent per communication using the WAN 2.  See the “Account Number” of Fig. 10.]:
electronically connecting a processor and a non-transitory computer readable medium [Paragraph [0028] – “In the embodiment of the invention illustrated in FIG. 1, the IC3 4 includes a central monitoring and control system 500 and one or more IC3 operators 12.”] to a network [Fig. 1 - wide area network (WAN) 2];
installing a dynamic energy model in the non-transitory computer readable medium [Fig. 6, step 640];
inputting the address for the physical structure into the dynamic energy model [Paragraph [0031] – “As illustrated in FIG. 2, the local monitoring and control system 200 includes a control panel 300 communicably coupled to systems configured to monitor and/or control the electrical systems located at the facility 6 and/or other happenings at the facility 6.  In the illustrated embodiment of the invention, these monitoring and/or control systems include, but are not limited to: (1) a lighting monitoring and control system 210 configured to monitor and/or control the facility's lighting systems; (2) a facility electricity meter 220 configured to monitor the facility's total energy usage; (3) a heating and cooling monitoring and control system 230 configured to monitor and/or control the facility's heating and cooling systems, such as its HVAC systems; and (4) a weather monitoring system 400 configured to monitor the facility's weather, such as the temperature and relative humidity outside the facility 6.”The address is inherent per communication using the WAN 2.  See the “Account Number” of Fig. 10.];
electronically connecting the processor to the internet [Fig. 1 - local monitoring and control system 200Paragraph [0031] – “As illustrated in FIG. 2, the local monitoring and control system 200 includes a control panel 300 communicably coupled to systems configured to monitor and/or control the electrical systems located at the facility 6 and/or other happenings at the facility 6.  In the illustrated embodiment of the invention, these monitoring and/or control systems include, but are not limited to: (1) a lighting monitoring and control system 210 configured to monitor and/or control the facility's lighting systems; (2) a facility electricity meter 220 configured to monitor the facility's total energy usage; (3) a heating and cooling monitoring and control system 230 configured to monitor and/or control the facility's heating and cooling systems, such as its HVAC systems; and (4) a weather monitoring system 400 configured to monitor the facility's weather, such as the temperature and relative humidity outside the facility 6.”Paragraph [0045] – “In one embodiment of the invention, each of these sensors are equipped with a LAN communication interface for communicating data to the control panel 300 via the LAN 250, and, ultimately, to the central monitoring and control system 500 via the WAN 2.”.Paragraph [0028] – “In one embodiment, the WAN 2 includes the Internet.”];
electronically connecting at least one client device having a client device processor and display to the network, each client device for receiving over the network and displaying at least two interactive graphs and alert reports produced by the dynamic energy model for the physical structure while simultaneously using data from a plurality of pre-existing weather station portals and a plurality of pre-existing energy portals [Paragraph [0025] – “FIG. 10 provides a screen shot illustrating an example of charts, data, and comparisons displayed by the central monitoring and control system, in accordance with an embodiment of the present invention.”The address is inherent per communication using the WAN 2.  See the “Account Number” of Fig. 10.  Changing the account number would include accessing different portals for the differing account data.];
wherein the dynamic energy model comprises instructions, which when executed by a processor [Inherent per use of the computer of the central monitoring and control system 500.] performs the steps of:
continuously crawling the Internet to harvest and compile weather data, including ambient temperature data external to the physical structure, and energy interval usage data at predefined intervals [Abstract – “Embodiments of the invention relate to apparatuses and methods for gathering and analyzing facility weather data, such as temperature and humidity data, and energy-usage data, such as electricity-usage data, from a plurality of remote facilities and using the analysis to assess energy-using systems and/or methods across an organization made up of the plurality of remote facilities.”See Fig. 6, step 624.Paragraph [0028] – “In one embodiment, the WAN 2 includes the Internet.”];
conditioning the harvested energy interval usage data and weather data to form conditioned harvested data, wherein conditioning includes instructions for cleaning, indexing, and slicing the harvested data [Fig. 10];
using preset threshold values stored in the dynamic energy model to generate alert reports for the physical structure [Paragraph [0076] – “The GUI 1000 further includes a box plot portion 1300 having a box plot 1320 of the enthalpy data and a box plot 1340 of the energy-usage data.  These box plots can be used to identify outlier data and/or to provide the IC3 operator 12 with an overview of the range of possible and probably enthalpy and energy-usage data for the particular facility.”];
generating groups of interactive graphs using conditioned harvested data and generated alert reports for the physical structure [Fig. 10.Paragraph [0076] – “The GUI 1000 further includes a box plot portion 1300 having a box plot 1320 of the enthalpy data and a box plot 1340 of the energy-usage data.  These box plots can be used to identify outlier data and/or to provide the IC3 operator 12 with an overview of the range of possible and probably enthalpy and energy-usage data for the particular facility.”];
calculating and storing energy metrics for each physical structure [Fig. 10] including: a day of conditioned harvested data; a group of six days of conditioned harvested data; and a group of thirty-five days of conditioned harvested data [Fig. 10 displays data over a range of dates and months];
applying statistical modeling utilizing filtering to remove outliers in the stored energy metrics providing improved energy metrics [Paragraph [0004] – “The central monitoring and control system then removes outlier data and generates (using, for example, linear regression techniques and a minimum R-squared value) a suitable model of daily energy usage at the facility as a function of the facility's daily enthalpy.  This model is then used to assess energy-usage-altering systems and methods for the facility and for the organization generally.”];
determining percent changes in improved energy metrics for each physical structure for one day of conditioned harvested data and for a group of days of conditioned harvested data simultaneously; and comparing a percent change to preset threshold values [Paragraph [0062] – “For example, in some embodiments of the invention, the central monitoring and control system 500 and/or the IC3 operators 12 use box plots, standard deviation techniques, and/or other statistical techniques to identity and remove outlying enthalpy data.”], and if the percent change does not exceed the preset threshold values automatically generating a daily report [Paragraph [0004] – “The central monitoring and control system then removes outlier data and generates (using, for example, linear regression techniques and a minimum R-squared value) a suitable model of daily energy usage at the facility as a function of the facility's daily enthalpy.  This model is then used to assess energy-usage-altering systems and methods for the facility and for the organization generally.”] and generate an alert report to the client device for the physical structure [Paragraph [0043] – “For example, in one embodiment, the user interface 330 includes one or more indicator LEDs or other lights for alerting facility operators 12 or other on-site technicians of potential problems or of the status of the system or any system component, network connection, and/or the like. The user interface 330 may also include, in some embodiments, a monitor and keyboard, touch screen, one or more data ports for downloading data or troubleshooting codes, a buzzer or speaker for sounding alarms, and/or the like.”].
Johnson further discloses acquiring a previous conditioned harvested data generated at a same time during a previous year at a same day of the previous year; comparing the conditioned harvested data with the acquired previous conditioned harvested data [See Paragraphs [0064], [0077]-[0078], and Graphs 1100 and 1400 of Fig. 10.]; but fails to explicitly disclose identifying a scheduling error in an operation of an energy consumption system contributing to the conditioned harvested data; and generating the alert report, based on the identified scheduling error.  However, Johnson teaches that such a scheduling error can be the cause of problematic energy consumption [Paragraph [0050] – “The energy-usage-altering program data 590 includes information about any energy-usage-altering programs, such as energy conservation programs or new energy-using systems or methods, that may be proposed for or implemented at the facility. For example, in one embodiment, the central monitoring and control system 500 is configured to monitor and control many of the energy-using systems at the facility and the data 590 includes a schedules and rules for operating these energy-using systems automatically in a way that should reduce the facility's total energy usage. The data 590 may also include the date that such a program went into effect at the facility, if already implemented at the facility.”Paragraph [0039] – “The lighting system status and energy data 355 may include data about whether one or more of the lighting systems in the facility 6 are on or off, the energy drawn by the one or more different lighting systems or other energy-related data (e.g., electrical resistance data, electrical current data, kWh, etc.), when any automatic lighting schedules are overridden by someone in the facility 6, and/or the like.”].  It would have been obvious to identify the energy consumption data represents a potential scheduling error and to report that to a user in order to facilitate correcting that problem.
Johnson fails to explicitly disclose transmitting the groups of interactive graphs with alert reports to at least one client device for continuous monitoring and control; and that the alert report is generated when the percent change exceeds the preset threshold values.  However, Sloss discloses providing energy alerts and graphs to energy users [See Fig. 5B, and corresponding text] and that the alerts correspond to percentage changes over a threshold energy usage amount [Paragraph [0027] – “As used herein, a bill may be considered “high” based on a threshold amount or percentage above a predetermined amount.”].  It would have been obvious to generate the alert report in such a condition when data outliers exists and transmit them along with the interactive graphs [See Fig. 10 – “Problem with outlier identified”] because one having ordinary skill in the art would have understood that inappropriate values could indicate a potential problem as discussed in Paragraph [0043] and generating an alert report in such a situation would have allowed for a user to take appropriate corrective action.
Johnson fails to disclose that the energy data and the weather data is obtained using recursive crawling as recited.  However, Razum discloses gathering such data in the manner recited [Paragraphs [0024]-[0027].Regarding the 15 and 60 minute interval data, the server is configured to perform a search for such data per Paragraph [0024] – “Weather information may be provided periodically as batch data, such as hourly, a predetermined number of times a day (e.g., twice a day, four times a day, etc.), daily, or according to any other defined schedule.”].  It would have been obvious to obtain the energy data and the weather data as recited in order to use it in the analysis.

Regarding Claim 2, Johnson discloses activating harvesting of energy usage [Paragraph [0031]] and temperature internal data [Paragraph [0027] – “In some such embodiments, the IC3 4 can also remotely monitor certain conditions at the facility, such as occupancy, people flow, temperature, humidity, ambient light, weather, energy usage, and/or the like.”] at a preset start time [Fig. 10 displays data over a range of dates and months].

Regarding Claim 3, Johnson discloses using a counter in the dynamic energy model to identify a quantity of physical structures to be monitored [Paragraph [0004] – “In this regard, embodiments of the present invention model and analyze energy-usage data for each of the organization's remote facilities in relation to each facility's weather data.”See the “Account Number” of Fig. 10.].

Regarding Claim 4, Johnson discloses collecting weather data from airports or a weather station within from 60 miles to 100 miles of each physical structure [Fig. 2 – weather monitoring system 400.  See Paragraph [0046].].

Regarding Claim 5, Johnson and Sloss fail to disclose that the alert report defines each threshold value exceeded by hour and percent change in energy usage by hour for each physical structure.  However, Johnson teaches that the energy usage data that is collected is kilowatt hour data [Paragraph [0039] – “The facility energy-usage data 362 may include data from the facility's electricity meter showing total electricity usage (e.g., kWh, kWh/day, etc.).”].  It would have been obvious to represent the energy usage values and corresponding thresholds and percentages in such a manner so that a user could fully understand their energy usage.

Regarding Claim 6, Johnson discloses that a maximum energy usage day and a minimum energy usage day are calculated by the dynamic energy model and included in the interactive graphs [Fig. 10 – Graph 1400].

Regarding Claim 8, Johnson discloses that the dynamic energy model resamples energy data and the ambient temperature data in 24-hour intervals to create a 24-hour report [Fig. 10 – Graphs 1100 and 1400].

Regarding Claim 9, Johnson discloses that the dynamic energy model gathers user information and physical attributes of physical structures [Paragraphs [0049]-[0050]] and presents the user information in the interactive graphs [Fig. 10 – Account Number].

Regarding Claim 10, Johnson discloses generating by the dynamic energy model, a dictionary of energy metrics to use with the interactive graphs [See the bottom of Fig. 10 with definitions for CAO-126, CAO-128, and CAO-222.].

Regarding Claim 11, Johnson fails to explicitly disclose using the dynamic energy model to harvest energy data every 15 minutes or less and temperature data every 5 minutes or less from each energy portal.  However, Johnson does disclose periodically harvesting the data in order to keep it up-to-date [Paragraph [0053] – “As represented by block 624, the central monitoring and control system 500 periodically repeats steps 610, 620, and 630 for each of the plurality of facilities so that the stored data is kept substantially up-to-date and a history is generated for each of the organization's many remote facilities.”].  It would have been obvious to harvest the data substantially in real-time in order to keep it as up-to-date as possible.  Doing so within the specified time periods would have amounted to a design choice and would have been considered obvious by one having ordinary skill in the art of performing data gathering.

Regarding Claim 13, Johnson discloses generating sets of historical monthly energy heat maps that enable visualization of a last 30 days for energy usage by hour per day with a color dependent value related to a color palette by the dynamic energy model [Fig. 10].

Regarding Claim 14, Johnson discloses generating monthly historical heat maps to identify energy patterns anomalies and identify opportunities of energy conservation for the physical structure by the dynamic energy model [Fig. 10].

Regarding Claim 15, Johnson discloses using the dynamic energy model to map resampled energy data to comparable days of a week and overlapping 365-day data sets on the map to compare a current year versus a previous year by month, by day, and by hour for each physical structure [See Paragraphs [0064], [0077]-[0078], and Graphs 1100 and 1400 of Fig. 10.].

Regarding Claim 16, Johnson discloses using the dynamic energy model to calculate changes in energy metrics related to equipment startup and equipment shutdown times for a physical structure [Paragraph [0050] – “the central monitoring and control system 500 is configured to monitor and control many of the energy-using systems at the facility and the data 590 includes a schedules and rules for operating these energy-using systems automatically in a way that should reduce the facility's total energy usage.”Paragraph [0078] – “In one embodiment, as also described above with reference to FIG. 9, the model equation is used to calculate the energy usage 1110 that would have resulted without the energy conservation program given the actual enthalpy data.  This is compared with the actual energy-usage data 1120 over the same period since the energy conservation program was implemented at the facility.”].

Regarding Claim 17, Johnson discloses the dynamic energy model calculates energy metrics for a physical structure, and wherein the energy metrics include: total energy use for one day, total energy use for six days, and total energy usage for thirty five days; maximum energy values for one day, maximum energy values for any six days and maximum energy value for any thirty five days; minimum energy values for one day, minimum energy values for any six days, and minimum energy values for any thirty five days, and mean energy use for any group of days [Fig. 10].

Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20110119042 A1)[hereinafter” Johnson”], Sloss et al. (US 20160110736 A1)[hereinafter “Sloss”], Razum et al. (US 20120259474 A1)[hereinafter “Razum”], and Shah et al. (US 20170212668 A1)[hereinafter “Shah”].
Regarding Claim 7, Johnson fails to disclose that cooling and heating degrees days are highlighted and presented on the interactive graphs.  However, Shah discloses the calculation of cooling and heating degrees days in order to predict building energy usage [See Fig. 52 and Paragraphs [0287]-[0290]].  It would have been obvious to perform such a step in order to analyze the predicted energy usage of the buildings of Johnson in regards to the weather and to evaluate whether or not they are using too much energy.  Highlighting and presenting such information would have been obvious in order to draw a user’s attention to such information.

Regarding Claim 12, Johnson fails to disclose using a standard base temperature of 60 Fahrenheit degrees.  However, Shah discloses the calculation of cooling and heating degrees days in order to predict building energy usage using a standard base temperature of 60 Fahrenheit degrees [See Fig. 52 and Paragraphs [0287]-[0290]].  It would have been obvious to perform such a step in order to analyze the predicted energy usage of the buildings of Johnson in regards to the weather and to evaluate whether or not they are using too much energy.
Regarding the claim language of using “temperature interval data every 15 minutes to determine degree values” in performing the calculations, Johnson does not explicitly disclose this limitation but does disclose periodically harvesting the data in order to keep it up-to-date [Paragraph [0053] – “As represented by block 624, the central monitoring and control system 500 periodically repeats steps 610, 620, and 630 for each of the plurality of facilities so that the stored data is kept substantially up-to-date and a history is generated for each of the organization's many remote facilities.”].  It would have been obvious to harvest the data substantially in real-time in order to keep it as up-to-date as possible.  Doing so in the specified time period would have amounted to a design choice and would have been considered obvious by one having ordinary skill in the art of performing data gathering.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20110119042 A1)[hereinafter” Johnson”] and Razum et al. (US 20120259474 A1)[hereinafter “Razum”].
Regarding Claim 18, Razum discloses an energy management system [Abstract – “Systems and methods for analyzing energy usage are provided.”] comprising:
a plurality of physical structures that generates energy usage data for the respective physical structures [Paragraphs [0026]-[0027]], the energy data being gathered by a pre-existing energy portal website [Paragraph [0036] – “According to one embodiment, the energy recommendation system may be implemented as a thin client or network-based solution, whereby a central system transmits the user interface to and receives the parameters and from the subscribers (e.g., over the Internet or a private network, etc.).”];
at least one weather station distanced from the physical structures and generating weather data for the physical locations of the physical structures [Paragraphs [0024]-[0025]];
a server configured to recursively crawl the Internet to search for the plurality of energy portals websites that provide a fifteen minute interval data, and recursively crawl the Internet to search for a pre-existing weather portal website that provides a sixty minutes interval weather data that are collected at locations within a predetermined distance from an address of the respective one of the plurality of physical structures and the at least one weather station using a dynamic energy model to process and analyze the generated energy usage data and the generated weather data to generate weather-related energy usage data [Paragraphs [0024]-[0025].Regarding the 15 and 60 minute interval data, the server is configured to perform a search for such data per Paragraph [0024] – “Weather information may be provided periodically as batch data, such as hourly, a predetermined number of times a day (e.g., twice a day, four times a day, etc.), daily, or according to any other defined schedule.”]; and
a client device communicating with the server to through which the generated alert report was sent [Paragraph [0034]].
Razum fails to disclose that the server is configured to acquire a previous weather-related energy usage data generated at a same time during a previous year at a same day of the previous year, compare the generated weather-related energy usage data with the acquired previous weather-related energy usage data, identify a scheduling error in an operation of an energy consumption system contributing to the qenerated weather-related energy usage data, and generate an alert report, based on the identified scheduling error.
However, Johnson discloses acquiring a previous conditioned harvested data generated at a same time during a previous year at a same day of the previous year; comparing the conditioned harvested data with the acquired previous conditioned harvested data [See Paragraphs [0064], [0077]-[0078], and Graphs 1100 and 1400 of Fig. 10.].  Johnson fails to explicitly disclose identifying a scheduling error in an operation of an energy consumption system contributing to the conditioned harvested data; and generating the alert report, based on the identified scheduling error.  However, Johnson teaches that such a scheduling error can be the cause of problematic energy consumption [Paragraph [0050] – “The energy-usage-altering program data 590 includes information about any energy-usage-altering programs, such as energy conservation programs or new energy-using systems or methods, that may be proposed for or implemented at the facility. For example, in one embodiment, the central monitoring and control system 500 is configured to monitor and control many of the energy-using systems at the facility and the data 590 includes a schedules and rules for operating these energy-using systems automatically in a way that should reduce the facility's total energy usage. The data 590 may also include the date that such a program went into effect at the facility, if already implemented at the facility.”Paragraph [0039] – “The lighting system status and energy data 355 may include data about whether one or more of the lighting systems in the facility 6 are on or off, the energy drawn by the one or more different lighting systems or other energy-related data (e.g., electrical resistance data, electrical current data, kWh, etc.), when any automatic lighting schedules are overridden by someone in the facility 6, and/or the like.”].  It would have been obvious to identify the energy consumption data represents a potential scheduling error and to report that to a user in order to facilitate correcting that problem.

Regarding Claim 19, Razum discloses an automated method for managing weather related energy usage [Abstract – “Systems and methods for analyzing energy usage are provided.”] comprising:
recursively crawling the Internet to search for a plurality of energy portals websites that provide data that are collected at locations within a predetermined distance from an address of respective one of a plurality of physical structures; using a dynamic energy model to acquire energy usage data for the respective one of the plurality of physical structures, each energy portal associated with the respective one of the physical structures [Paragraphs [0026]-[0027].Paragraph [0036] – “According to one embodiment, the energy recommendation system may be implemented as a thin client or network-based solution, whereby a central system transmits the user interface to and receives the parameters and from the subscribers (e.g., over the Internet or a private network, etc.).”];
recursively crawling the Internet to search for at least one weather station using the dynamic energy model to acquire weather data for the physical locations of the physical structures, the weather station being physically distanced from the physical structures [Paragraphs [0024]-[0025].Paragraph [0036] – “According to one embodiment, the energy recommendation system may be implemented as a thin client or network-based solution, whereby a central system transmits the user interface to and receives the parameters and from the subscribers (e.g., over the Internet or a private network, etc.).”];
analyzing the acquired energy usage data and the acquired weather data to generate weather-related energy usage data for the physical structures; reporting the weather-related energy usage data; and managing weather-related energy usage of the physical structures responsive to the reported weather-related energy usage data [Paragraph [0034]],
wherein the weather data includes one of temperature, due point, humidity, wind speed, wind direction, or pressure precipitation [Paragraphs [0024]-[0025]].
Razum fails to disclose acquiring a previous conditioned harvested data generated at a same time during a previous year at a same day of the previous year; comparing the conditioned harvested data with the acquired previous conditioned harvested data; identifying a scheduling error in an operation of an energy consumption system contributing to the conditioned harvested data; and generating the alert report, based on the identified scheduling error.
However, Johnson discloses acquiring a previous conditioned harvested data generated at a same time during a previous year at a same day of the previous year; comparing the conditioned harvested data with the acquired previous conditioned harvested data [See Paragraphs [0064], [0077]-[0078], and Graphs 1100 and 1400 of Fig. 10.].  Johnson fails to explicitly disclose identifying a scheduling error in an operation of an energy consumption system contributing to the conditioned harvested data; and generating the alert report, based on the identified scheduling error.  However, Johnson teaches that such a scheduling error can be the cause of problematic energy consumption [Paragraph [0050] – “The energy-usage-altering program data 590 includes information about any energy-usage-altering programs, such as energy conservation programs or new energy-using systems or methods, that may be proposed for or implemented at the facility. For example, in one embodiment, the central monitoring and control system 500 is configured to monitor and control many of the energy-using systems at the facility and the data 590 includes a schedules and rules for operating these energy-using systems automatically in a way that should reduce the facility's total energy usage. The data 590 may also include the date that such a program went into effect at the facility, if already implemented at the facility.”Paragraph [0039] – “The lighting system status and energy data 355 may include data about whether one or more of the lighting systems in the facility 6 are on or off, the energy drawn by the one or more different lighting systems or other energy-related data (e.g., electrical resistance data, electrical current data, kWh, etc.), when any automatic lighting schedules are overridden by someone in the facility 6, and/or the like.”].  It would have been obvious to identify the energy consumption data represents a potential scheduling error and to report that to a user in order to facilitate correcting that problem.

	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20110119042 A1)[hereinafter” Johnson”], Razum et al. (US 20120259474 A1)[hereinafter “Razum”], and Zaloom (US 6366889 B1).
	Regarding Claim 20, Johnson and Razum fail to disclose the recited subject matter.  However, Zaloom obviates, per Figs. 13 and 18, generating a heat map representing energy usage during a predetermined time period to identify a scheduling error [“FIG. 18 is an illustration of a chart disclosing inefficient demand spikes and humps.”],
wherein the scheduling error is identified by:
comparing a current day average load profile during which the weather-related energy usage data is generated, and during which the energy consumption system is not operating, with a previous year average load profile acquired during a same month of the previous year [Column 10 lines 40-49 – “The graphs in FIG. 13 illustrate the energy consumption pattern of the day with the highest peak demand for each month of the current and two most recent fiscal years. A full set of such graphs would include a total of 36 graphs. Only October and November months are included for the sake of brevity. The abscissa 48 shows the time of day of the day in a particular month when the peak demand for that month occurred. The ordinate 50 shows the magnitude of the demand such that the graph illustrates how the demand varied over the 24 hour period of the day.”Fig. 18 – “regular nightly shutdowns”]; and
identifying the scheduling error upon the current day average load profile exceeding the previous year average load profile over a predetermined threshold [Fig. 18 – Identification of an unexpected “spike” or “hump” described in the “criteria” section, per the comparison in Fig. 10.  It would have been obvious to make such a yearly comparison in order to evaluate the trend in demand spikes and humps over an extended period.], and
wherein it is determined that the energy consumption system is not operating based on determining a maximum percentage change and a minimum change in the fifteen minute interval data that is captured for a day during which the fifteen minute interval data is obtained [Fig. 18 – The determination of a “spike” or “hump” or lack-thereof during a nightly shutdown period.].

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    192
    896
    media_image1.png
    Greyscale

Examiner’s Response:
	The corresponding rejections are hereby withdrawn.

Applicant argues:

    PNG
    media_image2.png
    345
    892
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    110
    892
    media_image3.png
    Greyscale

Examiner’s Response:
	The Examiner agrees that the recited data collection is significantly more than the mere collection of the necessary data for the mathematical algorithm and the corresponding rejections are hereby withdrawn.

Applicant argues:
	The prior art of record fails to disclose the subject matter of the amended independent Claims.
Examiner’s Response:
	New grounds of rejection are presented above with regards to the referred to limitations, which are obvious in light of Johnson.

Applicant argues:

    PNG
    media_image4.png
    243
    905
    media_image4.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Shah does not disclose “merely a weather normalization module,” as Shah explicitly teaches calculation of heating and cooling degree days in Paragraphs [0287]-[0290].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170371308 A1 – Real-Time Forecasting Of Electricity Demand In A Streams-Based Architecture With Applications
US 20150244591 A1 – Power Management In Local Premise Networks
US 20150142179 A1 – AIR-CONDITIONING MANAGEMENT DEVICE, AIR-CONDITIONING MANAGEMENT METHOD, AND PROGRAM
US 20160195887 A1 – Development Of Certain Mechanical Heat Profiles And Their Use In An Automated Optimization Method To Reduce Energy Consumption In Commercial Buildings During The Heating Season
	US 20160005015 A1 – UNUSUAL USAGE ALERTS
	Hewitt, Your Texas Electricity Usage Data, Electricity Match, 2015
	Hewitt, Your Texas Electricity Usage Data, Electricity Match, 2015, Clean Copy
	TMPromotions, Exactly How Smart is Your Smart Meter, Texas Monthly, 2017

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865